Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-14, 16-24 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites An electrical energy supply device having a plurality of usage units divided amongst a plurality of strands, each usage unit configured to generate or to buffer electrical energy, wherein each of the plurality of strands comprises multiple usage units connected in series to generated a summed voltage, wherein each of the plurality of usage units is provided with an individual switching device for at least one of bridging, isolating, and discharging the corresponding usage unit, wherein each of the plurality of strands is provided with, at both ends, a strand switching unit which provides a galvanically severable connection to a busbar assembly of the energy supply device, wherein the energy supply device is provided with a control unit which is configured to identify a defective usage unit in an affected one of the plurality of strands during operation of the energy supply device and, in response, separate the affected strand from the busbar assembly by means of the strand switching units of the affected strand and clear the summed voltage of the affected strand by separating all of the usage units provided on the affected strand from one another via the individual switching devices such that only an individual voltage of each of the usage units provided on the affected strand remains, wherein the energy supply device further comprises an AC/DC converter assembly connected to the busbar assembly, the AC/DC converter assembly configured to exchange electrical energy with a supply grid comprising at least one of a public electrical grid and an alternating current source, wherein the AC/DC converter assembly comprises multiple AC/DC converters, each of which is coupled by a dedicated decoupling switch to an input terminal for the supply grid on a first side and to the busbar assembly on a second side, wherein the control device is configured to detect, during the operation of the energy supply device, a defective AC/DC converter and to decouple the defective AC/DC converter galvanically by operating the corresponding decoupling switch, and wherein the defective AC/DC converter is configured to be galvanically decoupled and replaced during the operation of the energy supply device without having to disconnect remainder of the energy supply device as claimed with the details is not taught or disclosed by the prior art of record Pearson (US 2006/0172162). Similar reasoning applies to independent method claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        August 24, 2022